Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

                                                                                                        Stephen J. Markman,
                                                                                                                  Chief Justice

  March 23, 2017                                                                                        Robert P. Young, Jr.
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  155374                                                                                               Richard H. Bernstein
                                                                                                             Joan L. Larsen,
                                                                                                                       Justices


  HARVEY PRESTON,

                 Plaintiff-Appellant,

  v                                                                  SC: 155374
                                                                     COA: 334802
  DEPARTMENT OF CORRECTIONS,                                         Ingham CC: 16-000569-AA

             Defendant-Appellee.
  ____________________________________/

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of March 1, 2017, the Clerk of the Court is
  hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 23, 2017
           jam
                                                                                Clerk